19-220-cr
United States v. Anthony Campbell

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
14th day of January, two thousand twenty.

Present:    ROSEMARY S. POOLER,
            PETER H. HALL,
            RAYMOND J. LOHIER, JR.,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,

                                    Appellee,

                         v.                                                     19-220-cr

ANTHONY CAMPBELL,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:            Colleen P. Cassidy, Assistant Federal Public Defender, Federal
                                    Defenders of New York, Inc., Appeals Bureau, New York, N.Y.


Appearing for Appellee:             Temidayo Aganga-Williams, Assistant United States Attorney
                                    (Amy Busa, Assistant United States Attorney, on the brief), for
                                    Richard P. Donoghue, United States Attorney for the Eastern
                                    District of New York, Brooklyn, N.Y.

Appeal from the United States District Court for the Eastern District of New York (Glasser, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the matter be and it hereby is AFFIRMED.

        Defendant-Appellant Anthony Campbell appeals from the January 4, 2019 judgment in
the United States District Court for the Eastern District of New York (Glasser, J.) sentencing him
principally to 36 months’ imprisonment. Campbell was sentenced after pleading guilty to one
count of illegally reentering the United States in violation of 8 U.S.C. § 1326. He appeals on the
basis that the district court improperly denied his motion to dismiss the indictment pursuant to 8
U.S.C. § 1326(d). We assume the parties’ familiarity with the underlying facts, procedural history,
and specification of issues for review.

        Pursuant to 8 U.S.C. § 1326(d), Campbell’s appeal seeks to collaterally attack the removal
order that served as the predicate for the illegal reentry charge in the indictment. That provision
prohibits collateral attacks on removal orders unless

       an alien [can] demonstrate that: “(1) the alien exhausted any administrative
       remedies that may have been available to seek relief against the order; (2) the
       deportation proceedings at which the order was issued improperly deprived the
       alien of the opportunity for judicial review; and (3) the entry of the order was
       fundamentally unfair.”

United States v. Lopez, 445 F.3d 90, 94 (2d Cir. 2006) (quoting 8 U.S.C. § 1326(d)).

        Despite Campbell’s contentions otherwise, his removal order was not fundamentally
unfair. He argues that a clerical coding error in a visa document from 1984 led his adoptive mother
to not file the requisite paperwork for him to have acquired citizenship, and this should have
formed the basis of a viable equitable estoppel claim at his removal hearing.

         We simply disagree that under the relevant law Campbell had a viable estoppel claim to
assert. It is well settled that Campbell could not have relied on a theory of equitable estoppel of
his deportation in the absence of him establishing “affirmative misconduct” by the government.
See Drozd v. INS, 155 F.3d 81, 90 (2d Cir. 1998); Azizi v. Thornburgh, 908 F.2d 1130, 1136 (2d
Cir. 1990); see also INS v. Miranda, 459 U.S. 14, 17 (1982) (per curiam). We agree with the district
court that, because there is no evidence that error arose from affirmative misconduct by the
government, Campbell’s argument that his adoptive mother was induced not to file for a certificate
of citizenship based on the coding error, which is the entirety of his estoppel claim, had no chance
of success. See Azizi, 908 F.2d at 1136 (holding, as a matter of law, that showing negligent conduct
does not satisfy the “affirmative misconduct” requirement).




                                                 2
        We have considered the remainder of Campbell’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                             3